

Exhibit 10.2
EXECUTIVE CHANGE OF CONTROL AGREEMENT
 
This AGREEMENT (“Agreement”) effective as of the date of execution, by and
between The Interpublic Group of Companies, Inc. (“Interpublic”), a Delaware
corporation, and Frank Mergenthaler (the “Executive”).
 


W I T N E S S E T H:


WHEREAS, Interpublic and the Executive are parties to an Executive Change of
Control Agreement dated as of September 12, 2007 (the “Existing Agreement”); and
 
WHEREAS, in accordance with Section 5.10 of the Existing Agreement, the parties
wish to amend and restate the Existing Agreement to extend the term thereof and
to clarify and update certain provisions.  Such amendment and restatement shall
supersede and replace the Existing Agreement;
 
NOW, THEREFORE, in consideration of the Executive’s continued service to the
Company, and the mutual agreements herein contained, Interpublic and the
Executive hereby agree as follows:
 
 
ARTICLE 1
 
 
DEFINITIONS
 
When the initial letter or letters of the following words and phrases are
capitalized in this Agreement, such words and phrases shall have the following
meanings unless the context clearly indicates that a different meaning is
intended:
 
Section 1.1. Base Amount means the portion, if any, of the amounts payable under
Article 2 hereof that, if this Agreement did not exist, would be payable to the
Executive pursuant to the terms of an Other Arrangement.  The Base amount
includes amounts payable under an employment agreement, the Interpublic
Executive Severance Plan (“ESP”), the Interpublic Capital Accumulation Plan
(“CAP”), and the Interpublic Senior Executive Retirement Income Plan (“SERIP”).
 
 
- 1 -

--------------------------------------------------------------------------------

 
Section 1.2. Board of Directors means the Board of Directors of Interpublic.
 
Section 1.3. Cause means —
 
 
(a) a material breach by the Executive of a provision in an employment agreement
with Interpublic or a Subsidiary that, if capable of being cured, has not been
cured within fifteen (15) days after the Executive receives written notice from
Interpublic or any Subsidiary of such breach;
 
 
(b) misappropriation by the Executive of funds or property of Interpublic or a
Subsidiary;
 
 
(c) any attempt by the Executive to secure any personal profit related to the
business of Interpublic or a Subsidiary that is not approved in writing by the
Board of Directors or by the person to whom the Executive reports directly;
 
 
(d) fraud, material dishonesty, gross negligence, gross malfeasance or
insubordination by the Executive, or willful (i) failure by the Executive to
follow the code of conduct of Interpublic or a Subsidiary or (ii) misconduct by
the Executive in the performance of his duties as an employee of Interpublic or
a Subsidiary, excluding in each case any act (or series of acts) taken in good
faith by the Executive that does not (and in the aggregate do not) cause
material harm to Interpublic or a Subsidiary;
 
 
(e) refusal or failure by the Executive to attempt in good faith to perform the
Executive’s duties as an employee or to follow a reasonable good-faith direction
of the Board of Directors or the person to whom the Executive reports
directly that has not been cured within fifteen (15) days after the Executive
receives written notice from Interpublic of such refusal or failure;
 
 
(f) commission by the Executive, or a formal charge or indictment alleging
commission by the Executive, of a felony or a crime involving dishonesty, fraud,
or moral turpitude; or
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(g) conduct by the Executive that is clearly prohibited by the policy of
Interpublic or a Subsidiary prohibiting discrimination or harassment based on
age, gender, race, religion, disability, national origin or any other protected
category.
 
Section 1.4. Change of Control means —
 
 
(a) subject to subsections (b) and (c), below, the first to occur of the
following events:
 
(i) any person (within the meaning of Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “1934 Act”)) becomes the beneficial owner (within the
meaning of Rule 13d-3 under the 1934 Act) of stock that, together with other
stock held by such person, possesses more than fifty percent (50%) of the
combined voting power of Interpublic’s then-outstanding stock;
 
(ii) any person (within the meaning of Sections 13(d) and 14(d) of the 1934 Act)
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person) ownership of stock of Interpublic
possessing thirty percent (30%) or more of the combined voting power of
Interpublic’s then-outstanding stock;
 
(iii) any person (within the meaning of Sections 13(d) and 14(d) of the 1934
Act) acquires (or has acquired during the 12-month period ending on the date of
the most recent acquisition by such person) assets from the Company that have a
total gross fair market value equal to forty percent (40%) or more of the total
gross fair market value of all of the assets of Interpublic immediately prior to
such acquisition or acquisitions (where gross fair market value is determined
without regard to any associated liabilities); or
 
(iv) during any 12-month period, a majority of the members of the Board of
Directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the Board of Directors before the date of their
appointment or election.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b) A Change of Control shall not be deemed to occur by reason of —
 
(i) the acquisition of additional control of Interpublic by any person or
persons acting as a group that is considered to “effectively control”
Interpublic (within the meaning of Section 409A of the Code), or
 
(ii) a transfer of assets to any entity controlled by the shareholders of
Interpublic immediately after such transfer, including a transfer to (A) a
shareholder of Interpublic (immediately before such transfer) in exchange for or
with respect to its stock; (B) an entity, fifty percent (50%) or more of the
total value or voting power of which is owned (immediately after such transfer)
directly or indirectly by Interpublic; (C) a person or persons acting as a group
that owns (immediately after such transfer) directly or indirectly fifty percent
(50%) or more of the total value or voting power of all outstanding stock of
Interpublic; or (D) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned (immediately after such transfer) directly or
indirectly by a person described in clause (C), above.
 
 
(c) Notwithstanding any provision in this Section 1.4 to the contrary, a Change
of Control shall not be deemed to have occurred unless the relevant facts and
circumstances give rise to a change in the ownership or effective control of
Interpublic, or in the ownership of a substantial portion of the assets of
Interpublic, within the meaning of Section 409A(a)(2)(A)(v) of the Code.
 
Section 1.5. Code means the Internal Revenue Code of 1986, as amended.
 
Section 1.6. Company means Interpublic and its Subsidiaries.
 
Section 1.7. Designated Number means two (2).  The Designated Number of Months
means a number of calendar months equal to twelve (12) times the Designated
Number.
 
Section 1.8. Good Reason.
 
 
(a) The Executive shall be deemed to resign for Good Reason if and only if (i)
his Termination of Employment occurs within the two (2) year period immediately
following the date on which a Covered Action (as defined by subsection (b),
below) occurs and (ii) the conditions specified by subsections (b), (c), and (d)
of this Section 1.8 are satisfied.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
(b) The Executive shall have Good Reason to resign from employment with the
Company only if at least one of the following events (each a “Covered Action”)
occurs within the two (2) year period immediately following the effective date
of a Change of Control:
 
(i) Interpublic or a Subsidiary materially reduces the Executive’s annualized
rate of base salary;
 
(ii) an action by Interpublic or a Subsidiary results in a material diminution
of the Executive’s authority, duties or responsibilities;
 
(iii) an action by Interpublic or a Subsidiary results in a material diminution
in the authority, duties, or responsibilities of the supervisor to whom the
Executive is required to report, including a requirement that the Executive
report to a corporate officer or employee instead of reporting directly to the
Board of Directors;
 
(iv) Interpublic or a Subsidiary materially diminishes the budget over which the
Executive retains authority;
 
(v) Interpublic or a Subsidiary requires the Executive, without his express
written consent, to be based in an office more than fifty (50) miles outside the
city in which he is principally based, unless (A) the relocation decision is
made by the Executive or (B) the Executive is notified in writing that
Interpublic or his employer is seriously considering such a relocation and the
Executive does not object in writing within ten (10) days after he receives such
written notice; or
 
(vi) Interpublic or a Subsidiary materially breaches an employment agreement
between Interpublic or the Subsidiary and the Executive.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
(c) The Executive shall not have Good Reason to resign as a result of a Covered
Action unless —
 
(i) within the ninety (90) day period immediately following the date on which
such Covered Action first occurs, the Executive notifies Interpublic in writing
that such Covered Action has occurred; and
 
(ii) such Covered Action is not remedied within the thirty (30) day period
immediately following the date on which Interpublic receives a notice provided
in accordance with paragraph (i), above.
 
 
(d) The Executive shall not have Good Reason to resign as a result of a Covered
Action unless before the end of the thirty-one (31) day period immediately
following the end of the thirty (30) day period specified by paragraph (c)(ii),
above, the Executive gives Interpublic a minimum of thirty (30) days’, and a
maximum of ninety (90) days’, advance written notice of the effective date of
his resignation.
 
Section 1.9. Other Arrangement means any other agreement, plan, program, policy,
or other arrangement involving or maintained by Interpublic or a Subsidiary
under which the Executive is or might be eligible to receive compensation or
benefits.
 
Section 1.10. Outside Auditor means either (i) the outside auditor retained by
Interpublic in the last fiscal year ending before such Change of Control or
(ii) a national auditing firm acceptable to the Executive.
 
Section 1.11. Qualifying Termination means a Termination of Employment of the
Executive that —
 
 
(a) is (i) an “involuntary separation” (within the meaning of Treas. Reg.
§ 1.409A-1(n)) that is initiated by Interpublic or a Subsidiary for a reason
other than Cause or (ii) initiated by the Executive for Good Reason, and
 
 
(b) occurs during the period that begins upon a Change of Control and ends at
11:59:59 p.m. Eastern Time on the second anniversary of such Change of Control.
 
 
- 6 -

--------------------------------------------------------------------------------

 
Section 1.12. Severance Period means the period starting on the date of the
Executive’s Qualifying Termination and ending on the last day of the calendar
month that is the Designated Number of Months after such date.
 
Section 1.13. Subsidiary means any corporation or other entity that is required
to be combined with Interpublic as a single employer under Section 414(b) or (c)
of the Code.
 
Section 1.14. Termination of Employment means the Executive’s “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with the
Company.  For purposes of this Agreement:
 
 
(a) If the Executive is on a bona fide leave of absence and does not have a
statutory or contractual right to reemployment, he shall be deemed to have had a
Termination of Employment on the first date that is more than six (6) months
after the commencement of such leave of absence.  However, if the leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to last for a continuous period of six (6) months or more, and
such impairment causes the Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a twenty-nine (29) month period
rather than to a six (6) month period.  For the avoidance of doubt, a leave of
absence shall be treated as bona fide only if there is a reasonable expectation
that the Participant will return from such leave; and
 
 
(b) A sale of assets by Interpublic or a Subsidiary to an unrelated buyer that
results in the Executive working for the buyer or one of its affiliates shall
not, by itself, constitute a Termination of Employment unless Interpublic, with
the buyer’s written consent, so provides in writing 60 or fewer days before the
closing of such sale.
 
Section 1.15. Unsecured Trust means a trust established pursuant to a trust
agreement or other written instrument that (a) states that the assets of such
trust are subject to claims of the Company’s creditors, (b) states that such
trust shall be irrevocable until all claims for benefits under the plans,
programs, agreements, and other arrangements covered by such trust have been
satisfied, and (c) complies with the applicable provisions of Section 409A of
the Code.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
ARTICLE 2                      
 
 
PAYMENTS UPON QUALIFYING TERMINATION
 
Section 2.1. Severance Payment.  Subject to the requirements of Section 3.2
hereof, if the Executive’s employment terminates as a result of a Qualifying
Termination, Interpublic shall, within thirty (30) days after the date of the
Executive’s Qualifying Termination (or such later date as required by Section
2.5 hereof), pay to the Executive a lump-sum amount (without any discount to
reflect the time value of money) equal to the Designated Number multiplied by
the sum of:
 
 
(a) The greater of (i) the Executive’s annual base salary for the calendar year
in which the Qualifying Termination occurs (determined on the basis of the
Executive’s annual salary in effect immediately prior to such Qualifying
Termination) or (ii) the Executive’s annual base salary for the calendar year in
which the Change of Control occurs (determined on the basis of the Executive’s
annual salary in effect immediately prior to such Change of Control); plus
 
 
(b) The greater of (i) the Executive’s Incentive Performance award under the
2009 Performance Incentive Plan or any successor thereto (“Target EIP Award”)
for the calendar year in which the Qualifying Termination occurs or (ii) the
Executive’s Target EIP Award for the calendar year in which the Change of
Control occurs, as such Target EIP Award is in effect immediately prior to such
Change of Control.
 
Section 2.2. Medical, Dental, and Vision Benefits.  If the Executive’s
employment terminates as a result of a Qualifying Termination, Interpublic shall
make cash payments to the Executive in lieu of continuing medical, dental, and
vision benefits, in accordance with Section 4.2 of the Interpublic Executive
Severance Plan (“ESP”), subject to the following provisions:
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(a) The “designated number of months” for purposes of determining the
Executive’s “severance period” and “COBRA period” under ESP shall be the
Designated Number of Months set forth in Section 1.7 hereof;
 
 
(b) Any amendment, suspension, or termination of ESP after the date of this
Agreement that has the effect of reducing the level of benefits required by this
Section 2.2, shall be disregarded unless the Executive expressly consents in
writing to such amendment, suspension, or termination; and
 
 
(c) The Executive’s right to the level of benefits required by this Section 2.2
shall not be conditioned on the Executive executing the agreement required by
Section 5 of ESP.
 
Section 2.3. CAP Supplement.
 
 
(a) If (x) the Executive’s employment terminates as a result of a Qualifying
Termination and (y) the Executive participates in the Interpublic Capital
Accumulation Plan (“CAP”), Interpublic shall pay to the Executive a lump-sum
amount (without any discount to reflect the time value of money) equal to the
sum of (i) plus (ii) plus (iii), where:
 
(i) equals the balance of the Executive’s CAP account (including any unvested
balance) immediately before the Qualifying Termination plus the sum of the
annual dollar credits that would have been added to the Executive’s account
under CAP on each December 31st after the Executive’s Termination of Employment
if he had remained employed by the Company continuously through the last day of
the Severance Period (provided that this paragraph (i) shall not require
duplication of any amount that is added to the Executive’s account under CAP in
accordance with the terms thereof);
 
(ii) equals (A) the dollar credit that would have been added to the Executive’s
account under CAP on December 31st of the calendar year in which the Severance
Period ends if the Executive had remained employed by the Company continuously
through such December 31st, multiplied by (B) a fraction the numerator of which
is the number of days from January 1st of such calendar year through the last
day of the Severance Period and the denominator of which is three hundred
sixty-five (365); and
 
 
- 9 -

--------------------------------------------------------------------------------

 
(iii) equals  (A) the interest crediting rate under CAP for the calendar year in
which the Executive’s account balance under CAP is paid, multiplied by (B) the
vested balance of the Executive’s account under CAP as of January 1st of such
year, multiplied by (C) a fraction the numerator of which is the number of days
from January 1st of such year through the date on which the Executive’s account
balance under CAP is paid and the denominator of which is three hundred
sixty-five (365).
 
Except as required by Section 2.5 hereof, Interpublic shall make the payment
required by this Section 2.3 within thirty (30) days after the date of the
Executive’s Qualifying Termination.
 
(b) Before a Change of Control, Interpublic shall contribute to an Unsecured
Trust an amount that an Outside Auditor engaged by Interpublic, at Interpublic’s
expense, concludes, in its best judgment (considering the information available
to such Outside Auditor at the time of the calculation and the time constraints
on completing the calculation), is equal to the amount the Executive would be
entitled to receive under this Section 2.3 if the Executive had a Qualifying
Termination immediately after the Change of Control.  For purposes of this
calculation, the Outside Auditor shall assume that (i) payment of the amount
described in the immediately preceding sentence will be due within thirty (30)
days after the Change of Control and (ii) the rate of return on assets of the
Unsecured Trust will be the interest crediting rate under CAP for the calendar
year in which the Change of Control occurs.
 
Section 2.4. SERIP Supplement.
 
 
(a) If (x) the Executive’s employment terminates as a result of a Qualifying
Termination and (y) the Executive participates in the Interpublic Senior
Executive Retirement Income Plan (“SERIP”), Interpublic shall pay to the
Executive a lump-sum amount (without any discount to reflect the time value of
money) equal to the amount (if any) that the Executive would be entitled to
receive under SERIP if he had remained employed by the Company continuously
through the end of the Severance Period, plus any additional amount that becomes
payable by reason of SERIP’s special change of control vesting
provisions.  Except as required by Section 2.5 hereof, Interpublic shall make
the payment required by this Section 2.4 within thirty (30) days after the date
of the Executive’s Qualifying Termination.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
(b) Before a Change of Control, Interpublic shall contribute to an Unsecured
Trust an amount that an Outside Auditor engaged by Interpublic, at Interpublic’s
expense, concludes, in its best judgment (considering the information available
to such Outside Auditor at the time of the calculation and the time constraints
on completing the calculation), is equal to the amount the Executive would be
entitled to receive under this Section 2.4 if the Executive had a Qualifying
Termination immediately after the Change of Control.  For purposes of this
calculation, the Outside Auditor shall assume that (i) payment of the amount
described in the immediately preceding sentence will be due within thirty (30)
days after the Change of Control and (ii) the rate of return on assets of the
Unsecured Trust will be the plan interest rate specified by SERIP.
 
Section 2.5. Special Payment Rules.
 
 
(a) Specified Employee Rules.  If Interpublic determines that the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code, and determined in accordance with Treas. Reg. § 1.409A-1(i)) on the date
of his Termination of Employment, Interpublic shall make the payments specified
by paragraphs (i), (ii), and (iii) of this Section 2.5(a) and shall not make any
payments pursuant to Section 2.1, Section 2.3, or Section 2.4 hereof (except
insofar as such Sections determine the amount required by this Section 2.5(a)).
 
(i) Interpublic shall pay the Base Amount at the time or times prescribed by the
terms of the applicable Other Arrangement through the last day of the sixth
calendar month that begins after the date of the Executive’s Termination of
Employment;
 
(ii) Within thirty (30) days after the date of the Executive’s Qualifying
Termination, Interpublic shall pay to the Executive in a lump sum the excess (if
any) of (A) the sum of the amounts prescribed by this Article 2 over (B) the
aggregate Base Amount payable under all Other Arrangements.  The amounts in
clauses (A) and (B) of this paragraph (ii) shall be determined without any
adjustment (such as a discount) to reflect the time value of money; and
 
 
- 11 -

--------------------------------------------------------------------------------

 
(iii) On the 6-Month Pay Date (as defined below), Interpublic shall pay to the
Executive an amount equal to the excess (if any) of (A) the sum of the aggregate
amounts prescribed by this Article 2 (taking into account Section 4.5) over
(B) the aggregate amount paid in accordance with paragraphs (i) and (ii), above
(determined without any adjustment (such as interest) to reflect the time value
of money).  The “6-Month Pay Date” shall be Interpublic’s first semi-monthly pay
date for the seventh calendar month that begins after the date of the
Executive’s Termination of Employment (or, if earlier, a date determined by
Interpublic that occurs within the ninety (90) day period immediately following
the date of the Executive’s death).
 
 
(b) This Section 2.5 shall be interpreted consistent with the intent that any
delay shall apply only to the extent required to comply with the requirements of
Section 409A of the Code and that no delay shall apply with respect to any
payment that is not subject to the requirements of Section 409A by reason of the
“short-term deferral” rule described in Treas. Reg. §1.409A-1(b)(4) or the
“two-year, two-time” rule described in Treas. Reg. §1.409A-1(b)(9).
 
Section 2.6. Death Prior to Payment.  If the Executive dies after his Qualifying
Termination but before all of the payments required by this Article 2 have been
made, Interpublic shall pay to the Executive’s estate an amount equal to the sum
of the then-unpaid amounts required by this Article 2.  Such payment shall be
made in a lump sum (without any discount to reflect the time value of money) as
soon as practicable, and no more than ninety (90) days, after the Executive’s
death.  The date of payment shall be determined by Interpublic in its sole
discretion, and not by the Executive or his personal representative.
 
 
ARTICLE 3
 
 
TAX MATTERS
 
Section 3.1. Withholding and Taxes.  The Company may withhold (or cause to be
withheld) from any amounts payable to the Executive or on his behalf hereunder
any or all federal, state, city, or other taxes that the Company reasonably
determines are required to be withheld pursuant to any applicable law or
regulation.  However, the Executive shall be solely responsible for paying all
taxes (including any excise taxes) on any compensation (including imputed
compensation) and other income provided to him or on his behalf, regardless of
whether taxes are withheld.  No provision of this Agreement shall be construed
(a) to limit the Executive’s responsibility under this Section 3.1 or (b) to
transfer to or impose on the Company any liability relating to taxes (including
excise taxes) on compensation (including imputed compensation) or other income
under this Agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 
Section 3.2. Forfeiture of Certain Parachute Payments.
 
 
(a) Notwithstanding any provision in this Agreement to the contrary, if
subsection (b), below, applies, the Executive shall forfeit amounts payable to
the Executive under this Agreement to the extent an Outside Auditor
determines is necessary to ensure that the Executive is not reasonably likely to
receive a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code.
 
 
(b) This subsection (b) shall apply if —
 
(i) any payment to be made under this Agreement is reasonably likely to result
in the Executive receiving a “parachute payment” (as defined in Section
280G(b)(2) of the Code), and
 
(ii) the Executive’s forfeiture of payments due under this Agreement would
result in the aggregate after-tax amount that the Executive would receive being
greater than the aggregate after-tax amount that the Executive would receive if
there were no such forfeiture.
 
 
(c) Interpublic shall engage, at Interpublic’s expense, an Outside Auditor to
determine (i) whether any amount shall be forfeited pursuant to subsection (a),
above, and (ii) the amount of any such forfeiture.  The Outside Auditor’s
determination shall be conclusive and binding.
 
 
(d) If the Outside Auditor engaged pursuant to subsection (c), above, determines
that adverse tax consequences relating to Section 280G of the Code (determined
on a net after-tax basis) could be avoided by the Executive forfeiting payments
under one or more Other Arrangements, and such Other Arrangements permit a
forfeiture to avoid adverse tax consequences relating to Section 280G of the
Code, the Executive shall not forfeit the right to receive any amount due under
this Agreement unless and until he has forfeited the right to all payments under
such Other Arrangements.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4
 
COLLATERAL MATTERS
 
Section 4.1. Nature of Payments.  All payments and benefits provided to the
Executive under this Agreement shall be considered either severance payments in
consideration of his past services on behalf of the Company or payments in
consideration of the covenant set forth in Section 4.7 hereof.  No payment or
benefit provided hereunder shall be regarded as a penalty on the Company.
 
Section 4.2. Mitigation.  The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise.  Unless the Executive breaches the covenant set forth
in Section 4.7 hereof, the amount of any payment provided for herein shall not
be reduced by any remuneration that the Executive may earn after his Termination
of Employment.
 
Section 4.3. Setoff for Debts.  Interpublic may reduce the amount of any payment
or benefit otherwise due to the Executive under Article 2 hereof by any amount
that the Executive owes to the Company pursuant to a written instrument executed
by the Executive, but only if the Company has not already recovered such amount
by setoff or otherwise and, to the extent required by Treas. Reg.
§ 1.409A-3(j)(4)(xiii), (a) the debt was incurred in the ordinary course of the
Executive’s relationship with the Company, (b) the entire amount of reduction in
any taxable year does not exceed $5,000, and (c) the reduction is made at the
same time and in the same amount as required by the terms of such written
instrument.
 
Section 4.4. Benefits Not Addressed in this Agreement.  The effect of a Change
of Control or a Qualifying Termination on the rights of the Executive with
respect to any compensation, awards, or benefits under any Other Arrangement
that does not provide for salary continuation payments and that is not expressly
addressed in Article 2 (including rights under any deferred compensation
arrangement, any Executive Special Benefit Agreement (“ESBA”), and the 2009
Performance Incentive Plan and any predecessor or successor thereto
(collectively, the “PIP”)) shall be determined solely by the terms of the
governing documents for such Other Arrangement, and not by the terms of this
Agreement.
 
 
- 14 -

--------------------------------------------------------------------------------

 
Section 4.5. Coordination with Employment Contract, ESP, CAP, and SERIP.  The
payments and benefits required by Article 2 hereof shall be in lieu of (and not
in addition to) any payments under CAP, SERIP, or an Other Arrangement that
provides for salary continuation payments to which the Executive might have a
claim by reason of a Qualifying Termination, whether such Other Arrangement is
executed before or after the date hereof, unless expressly provided otherwise in
such Other Arrangement; provided that if Other Arrangements provide for a
payment (or payments) by reason of a Qualifying Termination that is (or are)
larger in the aggregate (determined without regard to the time value of money)
than the severance payment prescribed by Section 2.1 hereof, the Company shall
pay the Executive the larger amount (in lieu of the amount prescribed by Section
2.1, and without any adjustment for interest) in a lump sum (without any
discount to reflect the time value of money) at the time prescribed by Section
2.1 (or such later date as required by Section 2.5 hereof).  If the Executive
resigns for Good Reason, he shall be deemed to have satisfied any notice
requirement for resignation, and any service requirement following such notice,
under any employment contract between the Executive and Interpublic or a
Subsidiary.  No provision of this Agreement shall be construed to reduce, limit,
or otherwise affect in any way any benefits payable to the Executive under
Article 2 hereof, any ESBA, any deferred compensation arrangement, the PIP, or
any Other Arrangement that does not provide for salary continuation payments and
is not expressly addressed in Article 2.
 
Section 4.6. Funding.  Except as required by Section 2.3(b), Section 2.4(b), and
Section 4.8(c) hereof, this Agreement does not require the Company to set aside
any amounts that may be necessary to satisfy its obligations hereunder.  Any
assets that the Company sets aside to fund the Company’s obligations under this
Agreement, whether in an Unsecured Trust or otherwise, shall be subject to the
claims of the Company’s creditors in the event of the Company’s bankruptcy or
insolvency.
 
 
- 15 -

--------------------------------------------------------------------------------

 
Section 4.7. Covenant of Executive.
 
 
(a) If the Executive has a Qualifying Termination that entitles him to a payment
under Article 2 hereof, the Executive shall not, during the eighteen (18) months
next following the date of his Termination of Employment, either (i) solicit any
employee of the Company to leave such employ and to enter into the employ of, or
to provide services to, the Executive or any person with which the Executive is
associated or (ii) solicit or handle on his own behalf, or on behalf of any
person with which the Executive is associated, the advertising, public
relations, sales promotion or market research business of any person that is a
client of the Company as of the date of the Executive’s Termination of
Employment.
 
 
(b) The Executive acknowledges that the provisions of this Section 4.7 are a
material inducement to Interpublic entering into this Agreement, that such
provisions are reasonable and necessary to protect the legitimate business
interests of the Company, and that such provisions do not prevent the Executive
from earning a living.  If at the time of enforcement of any provision of this
Agreement, a court with jurisdiction shall hold that the duration, scope, or
restrictiveness of any provision hereof is unreasonable under circumstances now
or then existing, the parties agree that the maximum duration, scope, or
restriction reasonable under the circumstances shall be substituted by the court
for the stated duration, scope, or restriction.
 
 
(c) The Executive acknowledges that a remedy at law for any breach or attempted
breach of this Section 4.7 will be inadequate, and agrees that the Company shall
be entitled to specific performance and injunctive and other equitable relief in
the case of any such breach or attempted breach.  This Section 4.7 shall not
limit any other right or remedy that the Company may have under applicable law
or any other agreement between the Company and the Executive.
 
Section 4.8. Legal Expenses.
 
 
(a) Each party hereto shall pay its own costs and expenses (including legal
fees) incurred in connection with the preparation, negotiation and execution of
this Agreement.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(b) Interpublic shall reimburse the Executive for any legal fees and expenses
that the Executive incurs during the Executive’s life as a result of the Company
contesting the validity, the enforceability, or the Executive’s interpretation
of, or any determination under, this Agreement (collectively “Reimbursable
Expenses”).  In order to ensure compliance with the requirements of Treas. Reg.
§ 1.409A-3(i)(1)(iv):
 
(i) The Executive shall submit any request for reimbursement for any
Reimbursable Expense in writing to Interpublic (accompanied by any evidence that
Interpublic reasonably requests in writing within thirty (30) days after
Interpublic is first notified that such Reimbursable Expense is incurred) within
one-hundred eighty (180) days after the applicable Reimbursable Expense is
incurred (or, if later, within thirty (30) days after Interpublic requests in
writing evidence of such Reimbursable Expense);
 
(ii) Interpublic shall pay to the Executive the amount of any Reimbursable
Expenses within thirty (30) days after Interpublic receives the Executive’s
written request for reimbursement (and in any event by the end of the
Executive’s taxable year next following the taxable year in which the expense
was incurred); provided that if Interpublic determines that the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code, and determined in accordance with Treas. Reg. § 1.409A-1(i)) at the time
of his Termination of Employment, payment shall not be made before the first day
of the seventh month that begins after the Executive’s Termination of
Employment, and if this paragraph (ii) prescribes an earlier payment date,
payment shall be made, without interest, on Interpublic’s first semi-monthly pay
date for the seventh month that begins after the Executive’s Termination of
Employment;
 
(iii) The amount of fees and expenses eligible for reimbursement during one year
shall not affect the amount of Reimbursable Expenses that the Executive may
incur during any other year; and
 
(iv) The Executive may not exchange the right to reimbursement for Reimbursable
Expenses set forth in this Section 4.8(b) for cash or any other benefit.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(c) Without limiting the foregoing, Interpublic shall, before the earlier of (i)
thirty (30) days after receiving notice from the Executive to Interpublic so
requesting or (ii) the occurrence of a Change of Control, provide the Executive
with an irrevocable letter of credit in the amount of $100,000 from a bank with
a Moody’s credit rating of Aa or better and a Standard & Poor’s credit rating of
AA or better, against which the Executive may draw in the event that Interpublic
does not timely remit payment for any Reimbursable Expense.  Such letter of
credit shall not expire before the later of (x) the date this Agreement
terminates by its terms or (y) September 1, 2020.
 
 
ARTICLE 5
 
GENERAL PROVISIONS
 
Section 5.1. Term of Agreement.
 
 
(a) Subject to subsection (b), below, this Agreement shall terminate upon the
earliest of —
 
(i) September 1, 2013, if a Change of Control has not occurred on or before such
date;
 
(ii) the date of the Executive’s Termination of Employment if such Termination
of Employment is not a Qualifying Termination; or
 
(iii) the expiration of a number of years after a Change of Control equal to the
Designated Number plus three (3).
 
 
(b) Notwithstanding any provision of this Section 5.1, the Company’s obligations
under Section 4.8 hereof and all obligations of the Company and the Executive
that arise before termination of this Agreement shall survive the termination of
this Agreement.  In addition, if this Agreement is terminated and the Executive
subsequently experiences a Qualifying Termination, Interpublic shall pay any
severance to which the Executive may be entitled under any Other Arrangement
(such as an employment agreement or ESP) in a lump sum at the time required by
Section 2.1 hereof, and any benefits payable under CAP and SERIP shall be paid
at the time(s) prescribed by Section 2.3 and Section 2.4 hereof (in each case,
subject to Section 2.5 hereof).
 
 
- 18 -

--------------------------------------------------------------------------------

 
Section 5.2. Payments to be Made in Cash.  Except as otherwise expressly
provided herein, all payments required by this Agreement shall be made in cash.
 
Section 5.3. Obligation to Make Payments.  Interpublic may satisfy any provision
of this Agreement that obligates Interpublic to make a payment or contribution,
or to provide a benefit, by causing another party, such as a Subsidiary or the
trustee of an Unsecured Trust, to make the payment or contribution or to provide
the benefit.
 
Section 5.4. Governing Law.  Except as otherwise expressly provided herein, this
Agreement and the rights and obligations hereunder shall be construed and
enforced in accordance with the laws of the State of New York, without regard to
any rule or principle concerning conflicts or choice of law that might otherwise
refer construction or enforcement to the substantive law of another
jurisdiction.
 
Section 5.5. Code Section 409A.  This Agreement shall be construed,
administered, and interpreted in accordance with the requirements of Section
409A of the Code.  If the Company or the Executive determines that any provision
of this Agreement is or might be inconsistent with such requirements, the
parties shall attempt in good faith to agree on such amendments to this
Agreement as may be necessary or appropriate to avoid adverse tax consequences
under Section 409A of the Code.  No provision of this Agreement shall be
interpreted or construed to transfer any liability for a failure to comply with
Section 409A of the Code from the Executive or any other individual to the
Company.
 
Section 5.6. Successors to the Company.  This Agreement shall inure to the
benefit of Interpublic and its subsidiaries and shall be binding upon and
enforceable by Interpublic and any successor thereto, including any person or
persons (within the meaning of Sections 13(d) and 14(d) of the 1934 Act)
acquiring directly or indirectly the business or assets of Interpublic whether
by merger, consolidation, sale or otherwise, but shall not otherwise be
assignable by Interpublic.  Without limiting the foregoing sentence, Interpublic
shall require any successor (whether direct or indirect, by merger,
consolidation, sale of stock or assets, or otherwise) to the business or assets
of Interpublic, expressly, absolutely and unconditionally to assume, and to
agree to perform under, this Agreement in the same manner and to the same extent
as Interpublic would have been required to perform it if no such succession had
taken place.  As used in this Agreement, “Interpublic” shall mean Interpublic as
heretofore defined and any successor to its business or assets that becomes
bound by this Agreement either pursuant to this Agreement or by operation of
law.
 
 
- 19 -

--------------------------------------------------------------------------------

 
Section 5.7. Successor to the Executive.  This Agreement shall inure to the
benefit of and shall be binding upon and enforceable by the Executive and his
personal and legal representatives, executors, administrators, heirs,
distributees, legatees and, subject to Section 5.8 hereof, his designees
(collectively, his “Successors”).  If the Executive dies while amounts are or
may be payable to him under this Agreement, references hereunder to the
“Executive” shall, where appropriate, be deemed to refer to his Successors.
 
Section 5.8. Nonalienability.  Except to the extent that Interpublic determines
is necessary to comply with a domestic relations order (as defined in Section
414(p)(1)(B) of the Code), no right of or amount payable to the Executive under
this Agreement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, hypothecation, encumbrance, charge, execution,
attachment, levy or similar process, or (except as provided in Section 4.3
hereof) to setoff against any obligation or to assignment by operation of
law.  Any attempt, voluntary or involuntary, to effect any action prohibited by
the immediately preceding sentence shall be void.
 
Section 5.9. Notices.  All notices provided for in this Agreement shall be in
writing.  Notices and other correspondence (including any request for
reimbursement) to Interpublic shall be deemed given when personally delivered or
sent by certified or registered mail or overnight delivery service to The
Interpublic Group of Companies, Inc., l114 Avenue of the Americas, New York, New
York l0036, Attention:  Corporate Secretary.  Notices to the Executive shall be
deemed given when personally delivered or sent by certified or registered mail
or overnight delivery service to the last address for the Executive shown on the
records of the Company.  Either Interpublic or the Executive may, by notice to
the other, designate an address other than the foregoing for the receipt of
subsequent notices.
 
 
- 20 -

--------------------------------------------------------------------------------

 
Section 5.10. Amendment.  No amendment of this Agreement shall be effective
unless it is in writing and is executed by both Interpublic and the Executive.
 
Section 5.11. Waivers.  No waiver of any provision of this Agreement shall be
valid unless it is in writing and executed by the party giving such waiver.  No
waiver of a breach of any provision of this Agreement shall be deemed to be a
waiver of any subsequent breach or a waiver of either such provision or any
other provision of this Agreement.  No failure or delay on the part of either
the Company or the Executive to exercise any right or remedy conferred by law or
this Agreement shall operate as a waiver of such right or remedy, and no
exercise or waiver, in whole or in part, of any right or remedy conferred by law
or herein shall operate as a waiver of any other right or remedy.
 
Section 5.12. Non-Duplication and Changes to Benefit Plans.
 
 
(a) No term or other provision of this Agreement shall be interpreted to require
the Company to duplicate any payment or other compensation that the Executive is
entitled to receive under an Other Arrangement.
 
 
(b) No term or other provision of this Agreement shall restrict the Company’s
ability to amend, suspend, or terminate any or all of its employee benefit plans
and programs from time to time, or prevent any such amendment, suspension, or
termination from affecting the Executive.
 
Section 5.13. Severability.  If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.
 
Section 5.14. Construction.
 
 
(a) The captions to the respective articles and sections of this Agreement are
intended for convenience of reference only and have no substantive significance.
 
 
(b) Unless the contrary is clearly indicated by the context, (i) the use of the
masculine gender shall also include within its meaning the feminine and vice
versa; (ii) the word “include” shall mean include, but not limited to; and
(iii) any reference to a statute or section of a statute shall also be a
reference to any successor or amended statute or section, and any regulations or
other guidance of general applicability issued thereunder.
 
 
- 21 -

--------------------------------------------------------------------------------

 
Section 5.15. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute a single instrument.
 
Section 5.16. Entire Agreement.  This Agreement constitutes the entire
understanding between the Company and the Executive concerning the matters set
forth herein and supersedes any and all previous agreements (including the
Existing Agreement) between the Company and the Executive concerning such
matters.
 
*           *           *           *           *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date set forth below.
 
The Interpublic Group of Companies, Inc.
                  Executive
BY:    /s/ Timothy A. Sompolski         
          Timothy A. Sompolski         
          EVP, Chief Human Resouces Officer
            /s/ Frank Morgenthaler           
            Frank Morgenthaler
 
DATE:     May 27, 2010                    
 
DATE:       May 3, 2010                               

 

 


- 22 -
 

 
 

--------------------------------------------------------------------------------

 
 
 